internal_revenue_service number release date index number ---------------------------------------- ------------------------ --------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- - telephone number -------------------- refer reply to cc tege eb ec plr-121582-04 date date ---------------------------------------- ----------------------- ------------------ ----------------- ------------- taxpayer date a date b date c date d ---------------------------- this is in response to a request for a ruling dated date under sec_162 of the internal_revenue_code specifically taxpayer has requested a ruling on the treatment of restricted_stock units it has issued and may continue to issue following its initial_public_offering ipo on date a taxpayer was organized as a delaware corporation on date b on date c taxpayer adopted the taxpayer stock incentive plan plan the plan authorized the grant of various stock-based awards including stock_options stock appreciation rights restricted_stock and restricted_stock units taxpayer also represents that it was not prior to or at the time of the ipo a member_of_an_affiliated_group that included a publicly_held_corporation within the meaning of sec_162 of the internal_revenue_code and sec_1_162-27 of the income_tax regulations the first meeting at which taxpayer’s shareholders will elect directors will take place after the end of the third calendar_year following the year in which the ipo occurred and is scheduled to take place on date d taxpayer represents that the prospectus accompanying the ipo contained information concerning the plan sufficient to satisfy all applicable securities laws then in effect taxpayer represents that prior to the first meeting of the shareholders there were no material modifications within the meaning of sec_1_162-27 of the plan or plr-121582-04 the undelivered restricted_stock units the plan has not expired and not all of the shares of common_stock authorized for issuance under the plan have been issued sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_1_162-27 of the regulations provides that in the case of a corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation was not publicly held however in the case of such corporation that becomes publicly held in connection with an initial_public_offering this relief applies only to the extent that the prospectus accompanying the initial_public_offering disclosed information concerning those plans or agreements that satisfied all applicable securities laws then in effect in accordance with sec_1_162-27 of the regulations a corporation that is a member_of_an_affiliated_group that includes a publicly_held_corporation is considered publicly held and therefore cannot rely on paragraph f sec_1_162-27 of the regulations provides that paragraph f may be relied upon until the earliest of one of the four following events i the expiration of the plan or agreement ii the material modification of the plan or agreement within the meaning of sec_1_162-27 of the regulations iii the issuance of all employer stock and other compensation that has been allocated under the plan or iv the first meeting of the shareholders at which directors are to be elected that occurs after the close of the third calendar_year in which the initial_public_offering occurs sec_1_162-27 of the regulations provides that paragraph f will apply to any compensation received pursuant to the exercise of a stock_option or stock_appreciation_right or the substantial vesting of restricted_property granted under a plan or agreement described in paragraph f if the grant occurs on or before the earliest of the events specified in paragraph f a grant of a restricted_stock unit is stock based compensation that is the economic equivalent of a grant of a restricted share of common_stock plr-121582-04 based on the forgoing we rule as follows company's delivery of shares of common_stock or cash payment equal to the fair_market_value of such shares after the first meeting of the shareholders occurring on date d with respect to the restricted_stock units granted prior to date d is remuneration that is not subject_to the deduction disallowance rule_of sec_162 of the code pursuant to the transitional relief provisions of sec_1_162-27 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative robert b misner executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities ___________________________ senior technician reviewer sincerely yours
